Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeFalco et al. (US. 20120179255).
DeFalco discloses a kit for spinal fixation device fig. 21 comprising: an outer housing 532, 528, 508 defining an aperture and a longitudinal axis; and an end plate assembly 570 coupled with the outer housing, at least a portion of the end plate assembly slidably 504 received within the outer housing, the end plate assembly including a first end plate 570 configured to engage a vertebral body, wherein the end plate assembly is selectively movable between a first position in which the first end plate is spaced apart from the outer housing and a second position in which the first end plate is adjacent the outer housing, and the first end plate is selectively adjustable to an angular orientation 590, fig. 24, 25, of a plurality of angular orientations with respect to the longitudinal axis of the outer housing, and a surgical instrument 634, fig. 21 defining a channel extending therethrough, the surgical instrument defining an engaging portion 630 configured to securely engage the outer housing of the spinal fixation device fig. 21, wherein the end plate assembly includes first and second elongate members 574 operatively coupled to the first end plate such that axial movement of the first and .
Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMEH R BOLES/Primary Examiner, Art Unit 3775